11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Andres M. Jones
            Appellant
Vs.                  No. 11-03-00343-CV – Appeal from Harris County
Christina Michelle Jones              
             Appellee
 
            Andres M. Jones failed to file an affidavit of inability to pay when he filed his notice of
appeal.  Andres M. Jones has not paid the required filing fee.  The clerk of the trial court has
informed this court in writing that, while the clerk’s record has been prepared, Andres M. Jones has
failed to make arrangements to pay for the record.
            On October 30, 2003, the clerk of this court notified Andres M. Jones that, unless he paid the
required filing fee, the appeal would be dismissed.  On November 7, 2003, the clerk of this court
informed Andres M. Jones that, unless he arranged for payment for the clerk’s record, the appeal
would be dismissed for want of prosecution.  There has been no response to either letter.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
January 8, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.